Exhibit CILCORP INC. Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 3 Months Ended Year Ended March 31, December 31, 2008 2007 Net income from continuing operations $ 20,697 $ 49,402 Less- Change in accounting principle - - Add- Taxes based on income 11,914 21,018 Net income before income taxes and change in accounting principle 32,611 70,420 Add- fixed charges: Interest on long term debt(1) 14,246 62,824 Estimated interest cost within rental expense 87 343 Amortization of net debt premium, discount, and expenses 348 1,322 Subsidiary preferred stock dividends 459 1,869 Adjust preferred stock dividends to pre-tax basis 264 812 Total fixed charges 15,404 67,170 Less: Adjustment of preferred stock dividends to pre-tax basis 264 812 Earnings available for fixed charges $ 47,751 $ 136,778 Ratio of earnings to fixed charges 3.09 2.03 (1)Includes FIN 48 interest expense
